ON MOTION FOR REHEARING.
MacIntyre, J.
It is contended that the only duty resting upon a municipality in reference to its streets and sidewalks is to keep them in a reasonably safe condition, so that persons may pass along them in the ordinary methods of travel with reasonable safety, and that this court should hold that “running” is not an ordinary method of travel. In other words, we are called upon to hold that as a matter of law a municipality owes no duty to one running along its streets. This we can not do. Running, as a method of travel, is no different from walking. Just as operating an automobile at ten miles an hour over a public street is the same method of travel as operating an automobile over the same street at fifty miles per hour. The municipality is bound to maintain its streets in- a reasonably safe condition so that persons may pass along them in the ordinary methods of travel with reasonable safety. Whether this standard was violated by the defendant municipality in allowing its street to be in the condition alleged in the plaintiff’s petition is a question that should be solved by a jury. The facts that at the time the injuries were received the plaintiff’s son was running, and that it was at night, may illustrate to the jury that he was guilty of negligence, which was the proximate cause of his injuries, and therefore that the plaintiff father should not be allowed to recover. We can not say, however, from the alleged facts, that the jury as a matter of law should so find.

Rehearing denied.

Guerry, J., concurs. Broyles, G. J., dissents.